DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-3, 5, 8, 12-13, 24, 29-30, 32, 35, 39, 41-42, 44 and 46 under 35 U.S.C. 102(a)(1) as being anticipated by Krasteva (US 2009/0148690) has been modified in light of applicants amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8, 12-13, 24, 29-30, 32, 35, 39, 41-42, 44 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasteva (US 2009/0148690).
Regarding claim 1, Krasteva teaches a substrate having nanoparticle film on a substrate comprising a self-healing substrate comprising a dynamically crosslinked 
Regarding claim 2, wherein the volume ratio between the metal microparticles and the non-crosslinked polymer is from about 1:15 to about 1:2.  (Refer to claim 10)
Regarding claim 5, the polymeric chains comprise a poly(urea- urethane) comprising a polyether backbone segment having a molecular weight of at least about 2000 g/mole.  (Refer to paragraph [0091])
Regarding claim 8, the polyether is polypropylene glycol.
Regarding claim 12, the self-healing substrate has a thickness ranging from about 0.5 to about 10 mm.  (Refer to paragraph [0022])
Regarding claim 13, the non-crosslinked polymer comprises a polyurethane having has a molecular weight in the range of about 100 g/mole to about 500 g/mole. (Refer to paragraph [0091])
Regarding claim 24, the metallic nanoparticles are arranged in a film configuration, wherein the film has a thickness ranging from about 1 nm to about 500 nm.  (Refer to paragraph [0020])
Regarding claim 29, the at least one sensor is configured in a form selected from the group consisting of a capacitive sensor, a resistive sensor, a chemiresistive sensor, 
Regarding claim 39, the at least one sensor is configured to detect an analyte adsorption thereon and to generate a signal in response thereto, wherein the analyte is a volatile organic compound (VOC) selected from the group consisting of benzaldehyde. hexane, hexanal. ethyl hexanol, octane, octanol, trimethylbenzene and combinations thereof.  (Refer to paragraph [0006])
Regarding claim 32, the self-healing substrate is substantially flexible and the at least one sensor is configured to generate an electrical signal which is proportional to the amount of deflection of the substantially flexible substrate.
Regarding claim 35, the at least one sensor comprises dual pressure and analyte sensing sensitivities.
Regarding claim 39, integrated on electronic or artificial skin surface.
Regarding claims 41-42 and 44-45, the method comprising
a.    preparing the self-healing substrate;
b.    preparing a self-healing electrically conductive paste;
c.    depositing the self-healing electrically conductive paste on the substrate, thereby obtaining the at least one self-healing electrode; and
d.    depositing the at least one sensor on the substrate, wherein the at least one sensor is in electric contact with the at least one self-healing electrode.  (Refer to paragraphs [0088]-[0091])
Allowable Subject Matter
Claims 3, 15, 17-18, 26, 28 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicants argue Krasteva fails to teach “a self-healing polymeric substrate”.  Examiner agrees that Krasteva does not specifically recite “self-healing” but Krasteva does teach a substrate that is made of a substrate may be glass, plastic, ceramic or silicon substrate, on which  electrode structures (2) are fabricated via lithographic, printing or stamping technique.  The nanocomposite material (3) comprises conductive nanoparticles that may be embedded in an organic matrix, or capped with organic ligand molecules, or interlinked with bi- or polyfunctional organic molecules.  The conductive nanoparticles may comprise metal nanoparticles (like gold, platinum,  silver, metal alloy or ferrite nanoparticles).  The organic matrix may comprise insulating or semi conducting polymers.  The linker molecules may comprise amine-, thiol-, mercaptoamide-, dithiocarbamate- or disulfide-terminated single chain organic molecules, dendritic or hyperbranched oligomers or polymers.  For detection of thiols, the linker molecules should possess linking terminal groups which form weaker bond with the metal particle than the corresponding metal-thiol bond.  The substrate described by Krasteva is equivalent to applicant’s substrate recited in claim 1.
Allowable Subject Matter
Claim 47 is allowed.
s 13, 15, 17-18, 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798